Citation Nr: 0603073	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-02 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
diminished intellectual functioning, secondary to cerebral 
arteriovenous malformations, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDING OF FACT

The veteran's diminished intellectual functioning, secondary 
to cerebral arteriovenous malformations, is manifested by 
moderate occupational and social impairment, primarily due to 
memory loss and word finding ability, with occasional 
episodes of anxiety and depression. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for the veteran's service-connected diminished 
intellectual functioning, secondary to cerebral arteriovenous 
malformations, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
8008-9305 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.


Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  However, the claim in this case was 
filed, and initial adjudication had taken place, prior to the 
enactment of the VCAA.  Thus, preadjudication notice was not 
provided nor was it possible.  The United States Court of 
Appeals for Veterans Claims (Court) did not provide a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in 
February 2004 and February 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to substantiate his 
claims for increased evaluation for diminished intellectual 
functioning, secondary to cerebral arteriovenous 
malformations, as well as notice of what part of that 
evidence he should provide, and notice of what part VA would 
attempt to obtain.  The veteran was also notified of the 
evidence received by VA.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has not identified any private medical records that 
need to be obtained with regard to his claim for an increased 
evaluation.  There is no indication that other Federal 
department or agency records exist that should be requested.  
See Pelegrini, 17 Vet. App. at 412.  The veteran was notified 
of the need for VA examinations, and they were accorded him 
in April 1999, August 2001, and March 2005.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for residuals of a brain vessel hemorrhage 
was granted by a rating decision dated in April 1966.  Since 
that time, medical evidence shows a below average memory, 
impaired judgment, lack of impulse control, depression, and 
headaches.  Prior to the veteran's claim for an increased 
rating for his service-connected disorder, he was 
hospitalized for in 1989 and 1994, for headaches and 
diminished memory.  The veteran was involved in motor vehicle 
accidents in 1980 and 1996, which resulted in injury to his 
spine.  Social Security Administration found the veteran was 
100 percent disabling due to degenerative disc disease of the 
spine and coronary artery disease by a decision dated in 
1998.  

A March 2003 head computerized tomography scan showed a right 
carotid terminus M-1 junction occlusion, compatible with the 
diagnosis of Moya-Moya, with poorly depicted collateral 
vessels; a 2 millimeter aneurysm in the distal part of the 
left vertebral artery; and a possible small aneurysm in the 
left ophthalmic segment of the internal carotid artery.  VA 
neurology clinic assessments from April 2003 through December 
2003 noted that in 1965, the veteran experienced a 
subarachnoid hemorrhage secondary to arteriovenous 
malformation.  The veteran reported vertigo with rapid 
changes of position.  He also noted right sided headaches 
behind the eye, which occurred twice a week and were of dull 
to medium intensity.  The headaches were occasionally 
accompanied by nausea, vomiting, photophobia, and/or 
phonophobia.  The veteran reported that he used biofeedback 
to help resolve the vertigo and headaches.  The assessment 
was intracranial stenosis and occlusion, chronic for the past 
30 years, peripheral in origin.  Further assessments from May 
2004 through November 2004 noted the same symptoms and 
diagnoses as during 2003, but with experienced episodes of 
syncope related to blood sugar instability.  Additional 
assessments from February 2005 and April 2005 continued the 
symptoms and diagnoses as in 2004, but also noted that the 
veteran reported experiencing memory loss.  

A March 2005 neuropsychology evaluation noted the veteran's 
1965 subarachnoid hemorrhage and Moya-Moya diagnosis.  The 
veteran stated that he had experienced several months of 
sadness, but currently was upbeat, and not receiving 
psychological treatment for depression.  During the 
evaluation, dress was appropriate, gait was slow but steady, 
speech was normal, thought processes were organized, thought 
content was logical, and mood was euthymic and consistent 
with his affect.  Insight and judgment were diminished.  
During testing, the veteran became frustrated during 
challenging tasks.  His word finding and visual-spatial 
skills were adequate.  Learning and recall for verbal and 
nonverbal information were globally impaired.  His recall did 
not improve with recognition; that he had deficits in 
encoding and consolidation suggested a primary memory 
disorder.  


A May 2005 mental health evaluation showed that the veteran 
reported an increasing loss of short-term memory.  His wife 
reported that he was always depressed; however, a screening 
found that the veteran had only mild depression.  The stated 
Global Assessment of Functioning (GAF) score was 50.  The 
diagnoses were depression disorder, not otherwise specified, 
rule out dysthymic disorders; and cognitive disorder, rule 
out psychodementia, vascular dementia, and dementia due to 
grand mal convulsions.  The mental health professional 
prescribed both anti-depressants and cognitive disorder 
medication.

An early August 2005 neuropsychology evaluation noted 
appropriate hygiene and dress, normal gait, fluent speech, 
logical and coherent thought content, no evidence of 
disordered thinking, pleasant affect, and normal mood, which 
the veteran noted was due to antidepressants.  Objective 
testing found that the veteran had normal scores with regard 
to dementia, language, and visual spatial skills, but low 
scores with regard to cognitive testing, with the greatest 
difficulties being in memory, verbal learning, and recall.  
The examiner noted that the continued pattern of poor verbal 
learning, and recall suggested deficits in encoding and 
consolidation, the hallmarks of a memory disorder.  

During a later August 2005 VA examination, the veteran 
reported periods of depression, occasional anxiety, and 
feelings of hopelessness.  These symptoms were present 5 days 
per month.  He reported taking Celexa, which he reported 
helped with depression, insomnia, and appetite, but not with 
his concentration and memory difficulties.  He also reported 
taking Aricept, with which he felt no improvement.  He 
reported no delusions, hallucinations, obsessive thinking, 
ritualistic behavior, or problems with daily living 
activities.  He stated that his periods of anxiety were 
relieved by deep breaths and biofeedback.  He also stated 
that during periods of depression, he experienced decreased 
energy, a decreased appetite, an increased need for sleep, 
and, in the past, suicidal ideations.  He stated that he had 
bad concentration, and that he felt frustrated and aggravated 
because of his memory loss.  He reported past difficulties 
with impulse control, which manifested as compulsive gambling 
and drinking.  

Mental status examination found that the veteran was 
appropriately dressed, and maintained good eye contact.  On 
testing, he had good immediate recall, but poor recall after 
5 minutes.  Speech was normal.  The veteran had trouble with 
word finding; otherwise, thought process and communication 
ability was normal.  Affect was appropriate.  The diagnoses 
were vascular dementia and depressive disorder not otherwise 
specified.  The stated GAF score was 60 to 65.  The examiner 
stated that both the brain vessel thrombosis and the 
depression were related to the veteran's past cerebrovascular 
accident (CVA).  Specifically, it was noted that because the 
veteran's CVA was a Moya-Moya, it was "by definition . . . 
expected to be progressive; therefore, one would anticipate 
worsening of the dementia based on this fact."  The examiner 
concluded that the stated GAF reflected a moderate degree of 
social and occupational functional ability, but that the 
veteran's word finding difficulty would not have a 
significant impact on his social functioning.

Service connection is in effect for diminished intellectual 
functioning, secondary to cerebral arteriovenous 
malformations, currently evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 8008-9305.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  See 38 
C.F.R. § 4.27 (2005).  Diagnostic Code 8008 provides that 
thrombosis of the brain vessels is to be rated as residuals.  
As such, the veteran has been rated under Diagnostic Code 
9305 in contemplation of vascular dementia.  

The current 50 percent evaluation for the veteran's 
service-connected disorder contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9305.

A 70 percent evaluation is for assignment when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent evaluation is assigned when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Based on a thorough review of the evidence of record, the 
Board finds that the veteran's symptomatology best 
encapsulates an evaluation of 50 percent disabling.  It has 
been shown that the veteran has moderate occupational and 
social impairment, primarily due to his memory loss and word 
finding ability.  It has also been noted that he experienced 
occasional episodes of anxiety, which he resolved with 
biofeedback, and approximately 5 days per month of depressed 
moods, during which time he needed increased sleep, had 
decreased appetite, and decreased energy.  

However, the veteran's symptomatology does not satisfy the 
criteria for a 70 percent evaluation.  He denied having 
obsessional rituals, and except for his word finding ability 
difficulties, showed normal speech.  He reported being able 
to function independently, describing daily routines that 
were independent of his wife's.  His described depressive and 
anxiety episodes were infrequent, not constant.  Although he 
noted a history of poor impulse control in the past, this was 
noted to have ceased when the veteran stopped drinking 30 
years ago.  There was no evidence of neglect of personal 
appearance and hygiene, and he reported maintaining close 
relationships with his wife, daughter, sisters, and his 
wife's family.  Accordingly, an evaluation in excess of 50 
percent disabling is not warranted.

The veteran asserts that VA should find him as 100 percent 
disabled, as the Social Security Administration has found him 
as 100 percent disabled.  Although the Social Security 
Administration determined in 1998, that the veteran was 
unable to work for purposes of eligibility for Social 
Security Administration benefits, and their factual 
determinations are probative, their ultimate conclusions are 
neither binding nor controlling upon VA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the 
Social Security Administration found that the veteran was 
totally disabled to degenerative disc disease of the spine 
and coronary artery disease.  It is not shown that the 
veteran's service-connected diminished intellectual 
functioning was either the primary or secondary diagnosis 
supporting Social Security Administration's decision.  In 
determining the schedular rating for a service-connected 
disorder, the Board is bound by the rating criteria as 
delineated in the Schedule.  

Nevertheless, in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2005).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 50 percent is provided 
for certain manifestations of the service-connected 
diminished intellectual functioning but the medical evidence 
reflects that those manifestations are not present in this 
case.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization during the appeal period due to this 
service-connected disability.  Id.  The veteran stopped 
working in 1996 due to his back and neck disabilities.  A 
private medical report dated in 1997, noted that prior to 
1996, the veteran had been employed, was a reliable worker, 
got along well with his co-workers, and was usually in a 
leadership role.  Accordingly, the Board does not find that 
the veteran's service-connected disorder resulted in marked 
interference with his employment.  Accordingly, the RO's 
decision not to refer this claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An evaluation in excess of 50 percent disabling for service-
connected diminished intellectual functioning, secondary to 
cerebral arteriovenous malformations, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


